              IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION



UNITED STATES OF AMERICA,                   )

vs.                                         )        Criminal No: 18-00350-KD-N

RODNEY LORENZO ALEXANDER,                   )

         Defendant.



                          ACCEPTANCE OF GUILTY PLEA
                          AND ADJUDICATION OF GUILT


         Pursuant to the Report and Recommendation of the United States Magistrate

Judge (Doc. 19) and without any objection having been filed by the parties, Defendant’s

plea of guilty to Count One and Count Two of the Indictment is now accepted and

Defendant is adjudged guilty of such offense.

         The sentencing hearing has been scheduled for May 24, 2019, at 9:00 a.m., in

Courtroom 4B of the United States Courthouse, 155 St. Joseph St., Mobile, Alabama

36602.

         DONE and ORDERED this the 8th day of March 2019.


                                      s/ Kristi K. DuBose
                                      KRISTI K. DuBOSE
                                      CHIEF UNITED STATES DISTRICT JUDGE
